In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
YOLANDA VALDEZ,          *
                         *                         No. 16-890V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: March 1, 2017
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”)
AND HUMAN SERVICES,      *                         vaccine; shoulder injury.
                         *
             Respondent. *
*********************

Clifford J. Shoemaker, Shoemaker, Gentry & Knickelbein, for Petitioner;
Ilene C. Albala, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                             UNPUBLISHED DECISION1

       On March 1, 2017, respondent filed the parties’ joint stipulation concerning
the petition for compensation filed by Yolanda Valdez on July 26, 2016. Petitioner
alleges that on September 25, 2013 she received the influenza vaccine, which
vaccine is contained in the Vaccine Injury Table, 42 C.F.R. § 100.3(a), and that she
suffered a shoulder injury and the residual effects of this alleged injury for more
than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on her behalf as a result of her condition.

      Respondent denies that the flu vaccine caused petitioner’s shoulder injury or
any other injury or her current condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Compensation awarded in that stipulation includes:

       A lump sum payment of $80,000.00 in the form of a check payable to
       petitioner, Yolanda Valdez. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).


       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-890V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPEClAL MASTERS

                                               )
YOLANDA VALDEZ                                 )
                                               )
                Petitioner,                    )
                                               )      No. 16-890V
v.                                             )      Special Master Moran
                                               )      ECF
SECRETARY OF HEALTH AND                        )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

        I . Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine Program"). The petition

seeks compensation for injuries allegedly related to petitioner's receipt of an influenza ("flu")

vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table'1, 42 C.F.R. §

100.3(a).

       2. Petitioner received an influenza immunization on September 25, 2013.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a shoulder injury as a result of receiving the flu

vaccine, and suffered the residual effects of this alleged injury for more than six months.

        5. Petitioner repr~sents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

        6. Respondent denies that the flu vaccine caused petitioner's shoulder injury or any other

injury or her current condition.
        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2 l(a)(1), the Secretary of Health and Human Services will issue a

lump swn payment of $80,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

       9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensatio n pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        l 0. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

Wlder 42 U.S .C. § 300aa-15(g), to the extent that payment has been madt: or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C . §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11 . Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subj ect

to the availability of sufficient statutory funds.




                                                     - 2-
        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees, litigation costs, and past unreimbursable eKpenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U .S.C. §§ 300aa-15(a) and (d), and subject to the conditions of

42 U.S.C. §§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on or about September

25, 2013, as alleged by petitioner in a petition for vaccine compensation filed on or about July

26, 2016, in the United States Court of Federal Claims as petition No. 16-890V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the tenns

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.


                                                 -3-
        16. TIUs Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a. change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's shoulder injury

or any other injury or her current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION

I

I

I

I

I

I

I



I


                                                 -4-
l'EJ l'J        10'\ !·: ~ :
                                                ,            ,,.
                                                I        /         -~
                                   I               /
.._ .-- ~'- '.!'.... -!-- lH l'IH :-0.E \ r ,\ I I \ ' [
                                                                              J·             J \I I f.)11'1 \ r_;l_' '\l'l-t .\ i:


                                                                                           ~L---
                                                                                                                        ;.: :· f·"; :· :·;

'-!~-·r•-1 -,:.;.;;: C. '"l'.'"'.' 8. ~·:id. :.-!'-:· i ­
IJ-1 1 ·.' •·iii·'·: i '1r\ !( ,~ ;oi                                         I    r•.11 lit
\':C:IJ J_ \":1. .::.:_ :.~~                                                  r -.; I ) L.. ·~fl.!"~"1:                     I I::O, OF 'd ·
 \ -..;IJ Jll :°'t \ 'V ;,;ER\·lC E:-:
            I                           -
            '


                -- - -
\A.K ·\ \ ·\" "! \ i!< \1 IJ                                                  H :·      ' f·     1, i    :-: .'. r "·
L>:r ·;~t   ;. LJ:··t"'''- 1· ··! li11 L..: ·-                                ;r,:j ...,·:.1;;.-·.
 ,-:)r.: F·:;:··1•.:t•n f'~ ·~:r-~ri -. rn 1cr
H~~.l!'h::m· :;y·:c1·-n · B11r ·:11                                           ( ' :..~i'~ j1;·;;·+1·1
HL\1:f:· ?\' ·,qr.:1:·; ;irf "°'1 n.-i. .· , ·\ ....1 .· r~ :~=t~ 1r .... "   I     "    n.T·~tlp'.:r.t.                    f :J::•.;
1. :-- !J .. ;:..:ir:m:1.L •JI l k ..- · I,                                   i'   r I H ,, . :1o
 ,:;;:: ll urr~Jr Sr.: r·• ;.:c:.i                                            t'i ··: 1 ~.t: 111Fr1 ~~.·· 1 ·,               ,r :::.'''
                                                                              \\ . :..l 1 • •....'      •:".   )("      I   ~I . 1 I  ·. :·.
::.c•~ ;·,•. ~     :-:,i.   :;~i - :;       \. 11 1 "L'f' ':'\ . ..:~·i:.     I~· ·.:    I ·.   I'•· \. ,. '
~·Jt.:k·.   d!·."' ..... L! :.c"5-